Mr. Justice Cartwright delivered the opinion of the court: In the year 1906 the commissioners of highways of the town of Hurricane, in Fayette county, certified to the board of town auditors and assessor of said town that a greater levy than sixty cents on each $100 of the property in said town was needed for road and bridge purposes, and that such additional levy should be forty cents on each $100 of the property in said town. The board of town auditors and assessor gave their consent, in writing, to such additional levy and the same was included in the road and bridge tax of the town. The appellee, Toledo, St. Louis and Western Railroad Company, paid the tax of sixty cents on each $100 of its property, and upon application of the county collector for judgment against its lands and right of way, filed an objection to the additional levy of forty cents on each $100 of its property. The county court sustained the objection and refused judgment. From the decision of the county court this appeal was prosecuted. The town of Hurricane is under the cash system, and the additional tax purported to be levied by virtue of section 14 of the act in regard to roads and bridges in counties under township organization, as amended in 1903. (Laws of 1903, p. 303.) The certificate of the commissioners was as follows: “State op Illinois, 1 Fayette County, v ss. Town of Hurricane. ) Board of Commissioners of Highways of the Town of Hurricane. “It is hereby certified to the hoard of town auditors and assessors of the town of -Hurricane that it is the opinion of the commissioners of highways of the said town that a greater levy than sixty cents on each $100 of the property in said town is needed in said town for road and bridge purposes, etc., in view of the contingency, viz., many of the bridges are becoming unsafe in said township and will have to be repaired and rebuilt, and we ask for said extra levy to repair and build said bridges new where needed, and that such additional levy should be forty cents on'each $100 of the property in said town. “Given under our hands this fourth day of September, 1906. W. C. Pouts, A. H. Sanders, T. J. Whitten, Comrs. of Highways of the Town of Hurricane." Section 14, above referred to, provides that if in the opinion of the commissioners a greater levy than sixty cents on each $100 is needed in view of some contingency, they may certify same to the town auditors and the assessor, a majority of whom shall be a quorum, and with the consent of a majority of this entire board, given in writing, an additional forty cents on the $100 of property may be levied. That section has been under consideration in a number of cases. (People v. Cincinnati, Indianapolis and Western Railway Co. 213 Ill. 503; St. Louis, Alton and Terre Haute Railroad Co. v. People, 224 id. 155 ; Toledo, St. Louis and Western Railroad Co. v. People, 226 id. 557.) In those cases we construed the section as contemplating that a contingency shall exist which requires an additional levy; that it does not authorize such additional levy for the ordinary current expenses of the township in the care of roads and bridges, but that if a contingency has arisen which makes an additional levy necessary the commissioners may certify that fact, together with a statement showing what the contingency is, so that the board of auditors and assessor may exercise a discretion and give or withhold consent to the additional levy asked for. If the certificate is made and a majority of the entire board consent, in writing, an additional levy not exceeding forty cents on the $100 may be made. The supposed contingency mentioned in the certificate of the commissioners in this case was, that “many of the bridges are becoming unsafe in said township and will have to be repaired and rebuilt,” and the purpose for which the commissioners proposed to use the extra levy was to repair and build said bridges new where needed. The condition of the bridges stated was not a present condition, but a progressive future condition not due to any contingency. That bridges will become unsafe and will have to be repaired and rebuilt on account of gradual decay and deterioration by use is a certainty, and is not of the nature of a contingency which authorizes an additional levy. A contingency has the element of uncertainty and doubt, and is defined as an event which is possible but which may or may not occur. It is in the nature of a casualty, accident or chance, and results from an agency the operation of which is uncertain. It is dependent upon a possibility and on causes which are undetermined or unknown. (Webster’s Diet.; Standard Diet.; 9 Cyc. 72; 7 Am. & Eng. Ency. of Law,—2d ed.—80.) It is, perhaps, not strictly accurate to say that the statute requires an extraordinary or unusual contingency, since every contingency is uncertain and its happening cannot be predicted, but it is essential that there should be some contingency which requires the additional levy. The condition stated in the certificate is one of the ordinary and usual incidents of the existence and use of bridges for travel. The certificate did not authorize the levy, and the county court did not err in sustaining the objection. The judgment is affirmed. r , , ¿r- , Judgment affirmed.